Citation Nr: 0111696	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 4, 1962 to 
August 1, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim. 


FINDING OF FACT

A low back disability did not result from disease or injury 
in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a low 
back disability.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In December 1961, the veteran had an examination prior to 
induction.  He reported having a history of treatment for a 
bad back and of having been refused employment because of a 
bad back.  On examination, his spine was normal, and the 
examiner noted the veteran had experienced mild back strain 
in the past, not disabling.

In April 1962, the veteran reported that he had been in an 
automobile accident a year before.  He complained of his 
upper left calf.  No orthopedic disease was found.  On May 
17, 1962, the veteran was seen in the orthopedic clinic.  He 
had no noticeable spasm, no neuropathy, and good range of 
motion.  Straight leg raising was equivocal.  No diagnosis 
was given.  On May 25, 1962, a diagnosis of chronic 
ligamentous and muscle strain lumbar was given.  The veteran 
was put on physical therapy in May.  In June, he said there 
was no improvement.  He exhibited muscle spasm.  Another 
trial of physical therapy was given.  A June 10, 1962, note 
from the VA hospital in Newington, Connecticut shows that the 
veteran complained of acute low back pain beginning the day 
before.  On examination, his right para-spinal muscles were 
in spasm, causing a right lumbar scoliosis.  The impression 
was acute low back strain and possibility of herniated disc.  
The following day, the veteran was examined at Walson Army 
Hospital by three members of the orthopedic staff.  The 
veteran reported that an automobile fell on him in February 
1962, that he was seen by a doctor and x-rayed and sent back 
to work.  After two days, pain commenced, and he was seen by 
a compensation doctor, who placed him on bed rest.  The 
veteran also reported that he had been in an automobile 
accident in February 1961 and had worn a back strap.  The 
veteran entered service in April 1962.  At the fifth week of 
training, he went on sick call for low back pain.  His 
history of treatment from that time was reviewed.  On 
examination, flexion and extension were normal.  Straight leg 
raising was positive in both legs, but the veteran was able 
to straighten the lower leg without pain and at 90 degrees 
when he brought the knee to the chest first.  A reverse 
bridge was done without difficulty.  Muscle spasm present was 
voluntary.  There were no neurological signs elicited, and 
sensation was normal.  The impression was that no pathology 
was found at this time.  It was suggested that he be referred 
to mental hygiene if pain persisted.

The veteran again reported with complaints of pain, and he 
was referred to mental hygiene.  The veteran reported that he 
had back pain since an automobile accident in February 1961, 
when he lost control of his car and was in a multi-car 
accident.  He said his doctor took x-rays, which were 
negative.  In February 1962, he had another accident in which 
a car he was working under fell off the bumper jack and 
landed on him.  He said x-rays were again negative.  The 
examiner diagnosed emotional instability reaction, chronic, 
moderate, existed prior to service.

The veteran had a separation examination in July 1962, and 
his spine was normal on evaluation.

In July 1996, the veteran filed a claim for a right hip 
disability.  His private medical records from Florida Health 
Care Plan, Inc., dated from March 1987 through December 1995, 
were obtained.  In March 1987, the veteran reported that he 
had been in an automobile accident several years before, 
injuring his right knee.  He had no back complaints.  For 
several years, all orthopedic treatment records relate to the 
veteran's right knee.  He was evaluated by neurology in 
September 1994.  He complained of weakness and radiculopathy 
in both legs since a 1984 motor vehicle accident.  He 
reported problems with his low back and legs since then.  The 
neurologist found evidence of right L4-L5 and S1 
radiculopathy.  In October 1994, the veteran was involved in 
another automobile accident.  He was stopped at a light and 
was rear-ended.  He was taken to the emergency room and 
diagnosed to have cervical and lumbar strain.  In November 
1994, he complained of increased pain to his back.  He had 
some paravertebral muscle spasm.  His neurological evaluation 
was post-traumatic neck pain that has been aggravated, low 
back pain that has been aggravated, and chronic old right 
lumbosacral radiculopathy.  Thereafter, the veteran's 
complaints related primarily to his right shoulder and right 
knee.

That claim was denied by an October 1996 rating decision.  In 
October 1998, the veteran requested his service medical 
records.  Upon receipt of his records, the veteran stated 
that he no longer wished to pursue his claim for a right hip 
condition.  He stated that he originally thought his right 
hip pain was caused by his back problem, but realized this 
disability was not mentioned anywhere in his service medical 
records.

In response to a request by the RO for information in support 
of his claim, the veteran said he had received treatment for 
his back as early as one month after discharge, but, because 
of a serious automobile accident in 1984, he could not recall 
the names of any treating doctors or hospitals before that 
date.  He said he had no other evidence to submit.

In support of his claim, he testified at a local hearing in 
December 1999.  The veteran stated that during his military 
service, he experienced back pains as a result of performing 
calisthenics and carrying a back pack while training.  He 
admitted to straining his back from an accident that occurred 
while he was changing a tire a month prior to his enlistment 
into the service.  He testified that during his service he 
received numerous treatments and had continuous back pain.  
The veteran stated that after service he continued to receive 
treatment, but he was unable to recall where he had been 
treated.

In support of his claim, the claims file also includes a lay 
statement by G.B dated December 1999.  G.B. stated that the 
veteran had a back injury before entering the service, but it 
did not affect the veteran when he enlisted.  Further, G.B. 
stated that while the veteran was home on leave sometime in 
1962 the veteran could barely walk and could not perform even 
menial tasks. 


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified at 38 U.S.C. § 5102).  

The veteran was notified of the information and evidence 
required to substantiate his claim by means of a December 
1998 development letter.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).

VA has assisted the veteran in the development of facts 
pertinent to his claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  His private treatment records of which he has 
provided notice were associated with his file in connection 
with his earlier claim for service connection for a right hip 
disability, and his service medical records were associated 
with the file.  

The veteran has asserted that he does not remember names or 
addresses of doctors or hospitals who may have treated him 
for a back disability before 1984.  VA's duty to obtain 
relevant records only extends to those records that the 
veteran adequately identifies.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(1)).  The duty to assist is not a duty to 
conduct a fishing expedition.  Because the veteran is unable 
to say where he was treated before 1984, there is no way for 
VA to even attempt to obtain records.  

The veteran did report VA treatment while on leave in 1962, 
but that treatment record is already part of his service 
medical records.  The RO did request treatment records from 
Newington VAMC for 1962 to the present, but the VAMC 
responded that the veteran was not in their data base.  It 
appears reasonably certain that no further VA treatment 
records are available from Newington VAMC.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(3)).

The veteran provided a release for treatment records from Dr. 
Lazardo from February 1996.  The request for records was 
returned by the post office as undeliverable.  However, since 
the veteran indicated that Dr. Lazardo treated him for a 
right hip disability, rather than a back disability, such 
treatment records would not be relevant to the current claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(1)).

The RO has not provided the veteran a VA examination.  
However, in this case an examination is not necessary to make 
a decision on the claim, because there is no competent 
evidence of a current disability that may be associate with 
active military service.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  Furthermore, the medical evidence of record is 
sufficient to make a determination on the claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098, 2099 (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  

The evidence shows that the veteran had a normal spine on 
examination for induction.  He reported that he had a lot of 
back pain prior to service, but he did not apparently have 
any disabling back condition on examination.  Shortly after 
the veteran entered active duty, he began to complain of back 
pain.  He then reported that he had been in an automobile 
accident in February 1961 and that a car had fallen on him in 
February 1962.  He reported that x-rays were taken on both 
occasions and were negative.  Notwithstanding his report or 
pre-service injuries, he is presumed sound on his pre-
induction examination, as no spine disorder was noted on that 
examination.  38 C.F.R. § 3.304(b) (2000).  His reported 
February 1962 injury was after his pre-induction physical, 
and it does not appear that this examination was repeated.  
However, the veteran had no complaints for several weeks 
after entering active duty.  

During his short period of active duty, the veteran had 
numerous complaints of back pain.  On some examinations, 
muscle spasms were noted.  Physical therapy and other 
treatments apparently did not relieve the pain.  However, a 
thorough evaluation by three orthopedic medical staff yielded 
no diagnosis, and it was found that his muscle spasm was 
voluntary.  Mental health evaluation showed emotional 
instability reaction.  On examination for discharge, the 
veteran had no spine disorder.

This medical evidence shows that, whatever symptoms the 
veteran may have experienced during service, they were acute 
and transitory.  He had no back disability on discharge.

The veteran's current assertion of continuity of 
symptomatology is not credible.  He did not even remember 
that he had back complaints in service until he obtained  a 
copy of his service medical records in 1998.  His private 
treatment records likewise are against his claim.  They show 
complaints and treatment primarily for right knee and right 
shoulder complaints.  They show two automobile accidents, one 
in 1984 and one in 1994.  There were no back complaints until 
shortly before his 1994 automobile accident, and there are no 
back complaints after November 1994.  The veteran's private 
treatment records do not show that he has a current back 
disability.

In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity. Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The veteran has said he cannot remember where he 
was treated, and he did not even remember that he had back 
complaints in service until he obtained his service medical 
records.  For him to now say that, notwithstanding that he 
did not remember having back problems in service, and 
notwithstanding that he cannot remember where he was treated, 
he has always had back problems since service is simply not 
believable.  Furthermore, even his fairly extensive private 
treatment records since 1987 do not support his claim that he 
has always had back symptoms since service, as they show no 
back complaints until 1994, and none since.

The evidence in this case preponderates against the claim for 
service connection for a low back disability  It is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107); 38 C.F.R. § 3.102 (2000). 


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



